[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                                JUNE 17, 2010
                                No. 09-16067                     JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 08-01139-CV-1-VEH

VIRGINIA STONE,


                                                                Plaintiff-Appellant,

                                      versus

UNITED STATES POSTAL SERVICE,

                                                               Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (June 17, 2010)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Virginia Stone, proceeding pro se, appeals the district court’s grant of
summary judgment to her employer, the U.S. Postal Service, on her claim of

employment discrimination based on race in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a). On appeal, Stone argues

that the district court erred in concluding that the claims that she raised in a prior

Equal Employment Opportunity Commission (“EEOC”) proceeding, Case No.

4H-350-0171-01, were barred by the doctrine of laches.1 Upon review of the entire

record on appeal, and after consideration of the parties’ briefs, we affirm.

                                               I.

       “We review a district court’s grant of summary judgment de novo . . . .”

Brooks v. County Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1161 (11th

Cir. 2006) (citation omitted). Summary judgment is appropriate “if the pleadings,

the discovery and disclosure materials on file, and any affidavits show that there is

no genuine issue as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c)(2). We view “the evidence in the light

most favorable to the party opposing the motion.” Brooks, 446 F.3d at 1161–62

(citation omitted).


       1
          The district court concluded that Stone’s claims previously raised in EEOC Case
No. 4H-350-0081-01 were barred by res judicata, and that her other claims were barred by her
failure to exhaust administrative remedies. Stone has not challenged those determinations in her
opening brief, and, therefore, she has waived any appellate argument in that respect. See Timson
v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam) (noting that “issues not briefed on
appeal by a pro se litigant are deemed abandoned”).

                                               2
                                           II.

      The Supreme Court has instructed that Title VII “employers may raise

various defenses in the face of unreasonable and prejudicial delay” such as the

affirmative defense of laches. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 121–22, 122 S. Ct. 2061, 2077 (2002); Shields v. Fort James Corp., 305 F.3d

1280, 1282 n.1 (11th Cir. 2002). “To apply laches in a particular case, the court

must find both that the plaintiff delayed inexcusably in bringing the suit and that

this delay unduly prejudiced defendants.” E.E.O.C. v. Dresser Indus., Inc., 668

F.2d 1199, 1202 (11th Cir. 1982) (citation and quotation omitted).

A. Delay

      Stone argues that she did not inexcusably delay in bringing her suit because

the Administrative Law Judge (“ALJ”) did not place any restrictions on her ability

to have her case reinstated. We find this argument unpersuasive.

      The ALJ’s order of dismissal instructed Stone to request reinstatement when

she regained the ability to participate in the hearing process. See Doc. 2, Exh. B at

12. Stone’s physician reported that she was fit to return to work as of December

2003, but Stone did not request reinstatement until December 2006. See Doc. 2,

Exh. B at 12, 51. In the interim, Stone litigated a variety of legal matters,

including two slip-and-fall cases in state court, a civil case arising out of an



                                            3
automobile accident or an assault, an environmental class-action lawsuit, a

compensation claim filed with the Department of Labor, and an application for

Social Security disability benefits. See Doc. 21, Exh. 9 at 5–6, 8–15; Exhs. 10–12.

Although Stone argues that she did not have significant personal involvement in

any of those legal actions, the record reflects that Stone gave depositions in two of

her state court cases. See Doc. 21, Exh. 10 at 2–3; Exh. 12 at 2–3. Based on the

record, it appears that Stone’s medical problems were no longer an impediment to

her ability to participate in the EEOC hearing process. Because Stone waited

nearly three years before seeking to have her administrative case reinstated without

sufficient justification for the delay, we find that the first element of laches is

satisfied.

B. Prejudice

       We find that the second element of laches is also met. The record indicates

that the Postal Service suffered prejudice from Stone’s delay in pursuing her

claims because one of its witnesses died in the intervening time period. See Doc.

21, Exh. 15 at 2; see Dresser Indus., 668 F.2d at 1203 (noting that unavailability

of a witness is a classic element of undue prejudice). Stone, however, asserts that

the Postal Service should have sought to have her case reinstated if it had concerns

about prejudice. Stone’s argument is misplaced because the Postal Service was not



                                            4
obligated to assert Stone’s legal rights on her behalf.

                                          IV.

      Because Stone acted with unreasonable delay in seeking to have her

administrative case reinstated, and because the delay prejudiced the Postal Service,

the district court correctly concluded that Stone’s claims based upon EEOC Case

No. 4H-350-0171-01 were barred by the doctrine of laches. Accordingly, we

affirm.

      AFFIRMED.




                                           5